CUSHING, J.
“The law of the United States is a part of, and read into this contract of insurance. Among other things, it provides: “That the * * * insurance * * * shall be exempt from all taxation.”
The Tax Commission of Ohio bases its entire claim on the language that the insurance shall be exempt from taxation, claiming that taxing the right of succession is not a tax on the insurance.
There can be no doubt that the language of the Act meant what it said in providing “shall be exempt from all taxation.”
In Plumber v. Coler, 178 US. 115, it was held: “It is not open to question that a state cannot, in the exercise of the power of taxation, tax obligations of the United States.”
And in the Succession of Geier, 99 So. 26, it was held: “Under the War Risk Insurance Act (U. S. Comp. St. 1918, U. S. Comp. St. Ann. Supp. 1919, Sec. 514a et seq.) heirs of a deceased service man, who received insurance money on the death of the named beneficiary, do not take as heirs, and under Section 28 (U. S. Comp. St. Ann. Supp. 1919, Section 514 nnnK), excepting proceeds from taxation, need pay no state inheritance tax; the insurance provision of the Act being a contract between the United States, its agents, and the persons designated as beneficiaries.”
In our view, the statute of the United States that provides that this insurance shall be exempt from all taxation, controls.”
(Hamilton, PJ., concurs.)